Title: To James Madison from William Kirkpatrick, 3 July 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


3 July 1804, Málaga. “The enclosed is duplicate of the last Letter I had the Honor of addressing you under 6 April, and of the Accounts therein transmitted.
“I now beg leave to wait on you with return of Arrivals in this Port since the end of the year untill the 30 Ulto. [not found] in conformity to my Instructions. They are low, in Comparison to other Years, owing in a great measure to our being Cutt off from all Communication by Sea, till the 19 March, in consequence of the Epidemy that prevailed, which may have prevented People from speculating towards this Quarter. At present the best Health, is enjoyed, not only here but throughout the Whole Kingdom of Granada, and People in general expect the fatal Contagion will not return, which I sincerely hope may be the Case. We however labor under another unfortunate Scourge. Our Harvest having almost entirely failed, as well as in many other Parts of Spain, prices of Wheat have been pushed up to an enormous pitch and Government in order to encourage the Introduction of foreign Grains of all Kinds, and Flour, has ordered that all duties thereon, should cease untill June next.
“I also enclose you a Royal order lately published in virtue of which, you will Observe, Spanish Vessels are to enjoy the same Privileges as those of the favored Nations of France, Great Britain, Holland, Germany & Denmark, from which American Vessels and those of other European Nations are excluded, and tho’ since the time of my being Appointed Consul of the United States in this Port, they have always been exempted from being visited, & searched on arrival, and Port Entries have been regularly admitted by our Collector, it may be viewed as an Indulgence, which can be taken off at pleasure & not as a right, which the above mentioned nations enjoy. No American Vessel having ever been detected in this Port in a Contraband trade, may have contributed to a continuance of this favor, which is of material Consequence, for in the event of any Article whatever, being omitted in the manifest, a Confiscation of Ship & Cargo may insue, whilst others have a right to make an Entry of any part of their Cargo, in Eight Working days, after reporting, & beginning to discharge, without incuring any danger, nor are their Ships exposed to Confiscation, except in the Event of money being found smuggled on board. The Consuls of the United States in Spain, are by Treaty allowed to partake, all the Privileges, & Powers of those of the most favored nations, and why should their Shipping not be put on the same footing.
“You will have the Goodness to lay these Circumstances before His Excellency the President, who will no doubt, adopt such measures on the Occasion as He considers most Conducive to the national Advantage.
“Commodore Preble and his Squadron Continue aloft, I have had no late information from him, but the Unfortunate Capt Bainbridge writes me under 20 May last that his & Officers Accommodations were tolerable, tho’ kept in Confinement with permission at times, for a few in number, to take a Walk to the Gardens under Guard.”
